DeGrasse, J.
(dissenting in part). I respectfully dissent because plaintiffs’ appeal in the action entitled Independence Plaza N. Tenants’ Assn. v Independence Plaza Assoc., L.P. should be dismissed. The appeal is from the order that denied defendants’ motion for an order remanding the first through sixth causes of action to the New York State Division of Housing and Community Renewal. Plaintiffs submitted answering papers requesting that the motion be denied in its entirety. The appeal should be dismissed because plaintiffs are not aggrieved by the denial of the remand they opposed.
CPLR 5511 provides that “[a]n aggrieved party . . . may appeal from any appealable judgment or order except one entered upon the default of the aggrieved party.” “Generally, the party who has successfully obtained a judgment or order in his favor is not aggrieved by it, and, consequently, has no need and, in fact, no right to appeal” (Parochial Bus Sys. v Board of Educ. of City of N.Y., 60 NY2d 539, 544 [1983]). Although the remand that defendants requested was denied, plaintiffs have taken this appeal because in dictating its decision on the record the court commented that “there is nothing to remand.” In light of the fact that plaintiffs’ claims are still pending, there is no merit to their argument that the court thereby “effectively dismissed” their causes of action. There are no grounds for appeal where the successful party has obtained the full relief sought, “even where that party disagrees with the particular findings, rationale or the opinion supporting the judgment or order below in his favor” (id. at 545). This aspect of the appeal is based entirely on such a disagreement. Accordingly, I would dismiss plaintiffs’ appeal from the December 17, 2010 order. I agree with the majority’s conclusions in all other respects.
*163Mazzarelli, J.E, and Román, JJ., concur with Saxe, J.; De-Grasse, J., dissents in part in a separate opinion.